UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1435


CAROLINE S. ALASAGAS,

                    Plaintiff - Appellant,

             v.

ANTONY J. BLINKEN, Secretary of State,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cv-00581-RDA-IDD)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Caroline S. Alasagas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Caroline S. Alasagas appeals the district court’s order dismissing her employment

discrimination action. On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Alasagas’ informal brief does not challenge the basis

for the district court’s disposition, she has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2